DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are present for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-2, 10, & 19 -20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2016/0012865) in view of Uchida (US 7,741,723).
	Claims 1-2, LEE et al (Fig. 1-2) shows a memory package 300 including two separated chips or dies (100, 200) coupled to an external device (or controller 10), and Fig. 5 shows that each die/chip (100 or 200) has two types of I/O pads, for example, the external pads (310 or 320) from each chip for coupling to the external controller 10 of Fig.1), and the internal connection part (ICP 150, Fig. 4) with corresponding pads (see [0077] discussion), for coupling between the two chips. Additionally, Fig. 5 shows that each chip (100 or 200) has a corresponding “swapping circuit part” (102 or 202) for forwarding their external signals from their respective external I/O pad (104 or 204) to the respective internal pads of the other chip when a “swapping signal” is not enabled (ENB, or in disabled state as claimed), or for swapping their external signals from their respective external I/O pads (104 or 204) first, then forwarding such swapped signals to respective internal pads of the other chips when the “swapping signal” is enabled (EN, or in enabled state). For example, Fig. 5 (see [0104] discussion), shows that when the swapping signal EN as enabled state for the second chip then only the second chip has their signal pads swappable but the first chip signals are not swappable. Fig. 5 shows that the internal pads (204) of second chip (200) is swapping with the external pads (320 of second chip; particularly when signal EN is enabled; that is, the external signals (DQ 0-7 as shown) are taken from the external controller/device are swapped first, by exchange data positions with the internal pads (DQ 15-8) of second chip. However, the first chip 100 have its internal pads (DQ 07) stay intact, or go straight to external pads (DQ 0-7) without any swapping activity since the swapping signal of the first chip 100 is currently disabled (or ENB).
	LEE patent (Figs. 1-4) only show swapping signals (employing swap enable signals EN or ENB) between the pads from two similar/memory chips, but does not show two different chips, such as between a buffer/controller chip and a memory chips as claimed. However, its para [0219] briefly mentions that its teachings or “the spirit and scope of present invention maybe described depending on a  device including a DRAM. However, inventive concept may be applied to other types of semiconductor devices”, thus implied that swapping I/O signals between I/O pads of two different chips (such as between any external device, logic/controller chip, and/or with other memory type chips) also carry similar spirit & scope, without hardship or hindsight constructions necessary.
	Additionally, other prior art teachings such as Uchida (Fig. 1) has also shown similar/prior concept of swapping signals between I/O pads of a logic/controller chip (LOG) and I/O pads of a memory chip (MEM). Particularly, Fig. 10 shows a “switching circuitry (SW)” for swapping the signals between the various internal/join terminals (IJOIN2), and/or external joint terminals OJOIN, and/or the external terminal ETL, deepening on the logic level of a swapping/test signal. Thus, it would have been obvious to a skilled person in this art at the time of invention to swap signals between I/O pads of three different devices such as, i.e., between an external controller with a buffer chip, and/or between a buffer chip with a memory chip, or vice versa, as suggested by both LEE & Uchida as combined so as to realize package design efficiency and/or easy interconnections between various types of chips as well.
[AltContent: textbox (LEE patent)]
    PNG
    media_image1.png
    493
    369
    media_image1.png
    Greyscale

[AltContent: textbox (Uchida patent)]
    PNG
    media_image2.png
    603
    799
    media_image2.png
    Greyscale

	Claim 10, LEE (Fig. 10) also shows another configuration, wherein more than one such memory chips (3100 to 3400) with respective memory pads, stacked upon each other, with the interface/buffer chip (3010) and its buffer pads all located below memory chips, and all chips are then disposed on a substrate at the bottom too.
Claims 19-20, regarding the claimed usage of first to sixth signals exchanged from the external device/controller and the buffer chips and/or the memory chips therebetween before after swapping their respective I/O pads from either direction (from external side to memory side and/or from memory side toe external side), at least LEE patent above has shown that both swapping circuitry has their respective swapping signals formed on either sides of these data/communication channels, thus obviously any sequential swapping activity of any pair of signals between any two different dies/chips are also possible as long as only one side is swapping (or signal enabled=EN) while the other side is not swapping (or signal disabled= ENB) as shown by LEE (Fig. 5 above), etc.. Thus, every claimed first to sixth signals swapping and/or interchanging between two chips in different time sequences are also obvious suggested per this inherent swapping scheme as well.

3.	Claims 3-9 & 11-18 contain allowable subject matter over prior arts of record for other detail features not clearly suggested nor seen elsewhere at this time, and claims 3-9 are objected as being dependent upon rejected claim 1.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827